     Case: 1:18-cv-05906 Document #: 41 Filed: 12/19/18 Page 1 of 1 PageID #:128

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Louis Martin
                                Plaintiff,
v.                                                  Case No.: 1:18−cv−05906
                                                    Honorable M. David Weisman
City of Chicago, et al.
                                Defendant.



                          NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, December 19, 2018:


        MINUTE entry before the Honorable M. David Weisman: Pursuant to the
stipulation to dismiss [40], this case is dismissed without prejudice and with leave to
reinstate by 3/4/19. If a motion to reinstate is not filed by 3/4/19, the dismissal shall
become final and will automatically convert to a dismissal with prejudice. Status hearing
set for 1/16/19 is stricken. Civil case terminated. Mailed notice (ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
